 DAMON MEDICAL CENTERCenter For Laboratory Medicine, Inc. d/b/a DamonMedical Center and Industrial Workers UnionLocal 837, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Petitioner. Case 4-RC-12704January 24, 1978DECISION AND ORDER DISMISSINGPETITIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hear-ing was held before Hearing Officer William Josemon June 21, 1977, and continued before HearingOfficer Phyllis Allen on July 12, 1977. Following thehearing and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions and Statements of Procedure, Series 8, asamended, the case was transferred to the Board fordecision. Thereafter, the Employer filed a brief insupport of its unit position.lPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officers'rulings made at the hearing and finds them free fromprejudicial error. The rulings are hereby affirmed.1. The Center for Laboratory Medicine, Inc., is aPennsylvania corporation engaged in testing humanspecimens at its Trevose, Pennsylvania, facility.During the 12 months immediately prior to the dateof the hearing the Employer sold or shipped servicesvalued in excess of $50,000 directly to points locatedoutside of the Commonwealth of Pennsylvania.We find that Damon Medical Center is an employ-er within the meaning of Section 2(2) of the Act andthat it will effectuate the purposes of the Act to assertjurisdiction herein.2. Petitioner is a labor organization and claims torepresent certain employees of the Employer.I The Employer's bnef was filed in the instant case and in connectionwith the proceedings in Case I -RC- 15120 in which a different labororganization petitioned for a similar unit limited to drivers at one of theEmployer's laboratories located in another State. The Employer also movedthe Board to consolidate the two proceedings (the Employer's request forreview of the Regional Director's Decision and Direction of Election inCase I-RC-15120 having been granted by the Board by telegraphic orderdated June 28, 1977). Inasmuch as a hearing has been held and a full recorddeveloped independently in each of these proceedings, and absent anyshowing why these proceedings should now be consolidated, the Employer'smotion is hereby denied.I There are approximately 35 employees in the unit requested by thePetitioner and 350 employees in the unit which the Employer contends is234 NLRB No. 563. A question concerning commerce exists con-cerning the representation of certain employees ofthe Employer within the meaning of Sections 9(cXl)and 2(6) and (7) of the Act.4. Petitioner seeks a unit of all drivers employedat the Employer's Trevose, Pennsylvania, laboratoryexcluding any other drivers employed by the Em-ployer at any other facility or at any other location.The Employer contends that the appropriate unitwould include all technicians, medical technologists,laboratory aides, laboratory assistants, cytotechnolo-gists, phlebotomists, customer relations employees,maintenance employees, accession employees, datapoint employees, telex operators, stockroom employ-ees, plant clericals, data processing employees, dis-patchers, drivers, and lead drivers at the Trevoselaboratory, and at the area served by the Trevoselaboratory on a daily basis.2The Employer alsourged at the hearing and in its brief to the Board thatit is a health care institution within the meaning ofthe 1974 health care amendments and hence that anyunit determination must be made in light of thecongressional admonition against undue prolifera-tion of bargaining units in the health care industry.3The Employer's main laboratory is located inTrevose, Pennsylvania, and operates on a 24-hour-per-day, 7-day-per-week basis. In addition to themain laboratory at Trevose, the Employer operatessix bleeding stations-one at the main laboratoryand the remaining five at separate locations. TheEmployer serves hospitals, nursing homes, clinics,and private doctors by examining human medicalspecimens and interpreting test results.In addition to the 35 drivers employed at theTrevose facility, the Employer also employs ninehousecall technicians who visit bedridden patients innursing homes and private homes to take specimens.Specimens are transported to the main laboratoryeither by drivers who have assigned routes or by thehousecall technicians. Both the drivers and thehousecall technicians drive the same type of compa-ny car.Specimens brought to the laboratory are eitherdelivered directly to the appropriate laboratorydepartment or taken to the accessioning room wherethey are logged in by the driver and preprocessed forappropriate. In addition to the drivers assigned to the main laboratory andincluded in the unit sought by the Petitioner it appears from the record thatthere are full- and part-time drivers assigned to other locations to pick upand deliver specimens from other areas.3 We are not persuaded by this contention. As the legislative history ofthe health care amendments makes clear, the special provisions of the Actapplicable to health care institutions relate to "patient care situations" andnot to "purely administrative health care connected facilities." See 120Cong. Rec. H4594 (daily ed. May 30, 1974); 120 Cong. Rec. S73 10 (daily ed.May 7, 1974). We conclude that since testing human medical specimensdoes not involve patient care, the Employer is not a health care institutionwithin the meaning of the amendments. See Damon Medical Laboratory,Inc. 234 NLRB 333 (1977).387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtesting by employees classified as accessioners. Whenspecimens are delivered directly to a laboratorydepartment the driver and the laboratory technicianworking in that department are jointly responsiblefor unpacking the specimens.After a specimen is tested the results may betelexed, telephoned, or sent by data point directly tothe hospital or other customer. In less pressing cases,test results are delivered by a driver to the customerson his assigned route.In addition to collecting specimens and deliveringtest results, drivers also deliver medical supplies usedby customers for taking blood and other specimens.Each morning drivers go to the laboratory stockroomwhere they pick up such supplies. Drivers also haveoccasion to enter the customer service area of thelaboratory to check on customer orders for suppliesand to discuss customer complaints or problems withcustomer service personnel.Drivers are under the overall supervision of thetraffic and materials manager who also supervisesphlebotomists, housecall technicians, and stockroomemployees. Drivers enjoy the same fringe benefits asother employees including life insurance, vacationpay, pension plan, sick leave, and medical plan. Allemployees have access to an employee cafeteria andto an employee lounge. The same evaluation form isused for all employees. All nonexempt employees,including drivers, are paid on an hourly basis and onthe same payroll. All employees assigned to theTrevose laboratory punch the same timeclock. Nospecial training or educational background is re-quired for employment as a driver or for severalother employee classifications such as phlebotomist,stockroom employees, laboratory aid, or accessioner.Phlebotomists and stockroom employees, as well asdrivers, are required to have valid drivers' licenses.The Employer posts all nonexempt vacancies and allemployees are allowed to bid on vacancies. At least4 See Mc-Mor-Hon Trucking Co., Inc., 166 NLRB 700 (1967), and casescited therein.5 Compare, Damon Medical Laboratory, Inc., supra. There a labororganization petitioned for a unit limited to drivers at one of the employer'sfour employees currently working as drivers begantheir employment in other classifications.The Board has found that a unit of drivers may bean appropriate unit for collective bargaining when itis established that the drivers comprise a distinct andhomogeneous group who share a community ofinterest sufficiently different from that of otheremployees.4Consideration of all of the relevantfactors in the instant proceeding demonstrates, how-ever, that the drivers in issue here enjoy no suchdistinct community of interest as to warrant theirseparate representation.5Thus the record indicatesthat although drivers spend most of their time awayfrom the main laboratory, they have frequent andvaried work contacts with other classifications ofemployees including accessioners, laboratory assis-tants, stockroom employees, and customer servicepersonnel. Not only do drivers share commonbenefits and conditions of employment with otherlaboratory employees but drivers are also groupedunder the same supervision as several other classifi-cations of employees. Furthermore, there is evidenceof substantial overlap of job functions and responsi-bilities between drivers and other classifications ofemployees. For example, housecall technicians col-lect specimens and return them to the laboratoryusing company cars; laboratory employees otherthan drivers regularly deliver test results to custom-ers; and stockroom employees using company vehi-cles regularly deliver medical supplies.In light of these findings, and inasmuch as thePetitioner at the hearing disclaimed interest inrepresenting drivers in any unit other than the onepetitioned for, we shall order that the petition bedismissed.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.laboratories located in Massachusetts. On review of the Regional Director'sDecision and Direction of Election finding such a unit appropriate forcollective bargaining, the Board ordered the petition dismissed.388